



COURT OF APPEAL FOR ONTARIO

CITATION:
    Lawrence v. Lawrence, 2019 ONCA 721

DATE: 20190913

DOCKET:
    C66546

Strathy
    C.J.O., MacPherson and Tulloch JJ.A.

IN THE MATTER OF
    THE ESTATE OF JOHN LAWRENCE, deceased

BETWEEN



Victoria
    Lawrence, in her capacity as Estate Trustee

of
    the Estate of John Lawrence

Applicant/Respondent

and

Julie
    Lawrence
and Andrew Lawrence

Respondents/
Appellant

Paul Marshall, for the appellant

Brent K. Harasym and Sarah J. Draper,
    for the respondent

Heard: September 6, 2019

On appeal from the order of Justice
    James Ramsay of the Superior Court of Justice, dated January 15, 2019, with
    reasons reported at 2019 ONSC 373.

On appeal from the order of Justice
    James Ramsay of the Superior Court of Justice dated January 30, 2019, with
    reasons reported at 2019 ONSC 785.

REASONS FOR DECISION

[1]

The appellant, Julie Lawrence, appeals the order of Ramsay J. in
    regards to the disposition of the estate of her late father, Mr. John Lawrence.
    The appellant contests the ruling that the estate is liable to pay for a debt
    owed to TD Canada Trust (TD), rather than the deceased fathers second wife,
    who inherited the matrimonial home. The appellant also alleges that the motion
    judge made remarks at the motion hearing that demonstrated a reasonable
    apprehension of bias towards the appellant and improperly refused to grant an
    adjournment.

[2]

We dismiss the appeal. The motion judge made no palpable and overriding
    errors in his findings of fact that the estate is liable for the debt owed to
    TD. His comments did not demonstrate a reasonable apprehension of bias towards
    the appellant at the motion hearing. His refusal to grant the adjournment was a
    reasonable exercise of discretion.

Facts

[3]

The motion judge found the following uncontested facts. The deceased Mr.
    Lawrence was married for many years and had two children, the appellant Julie
    and her brother, Andrew Lawrence. Following the death of his first wife, the
    deceased withdrew from his children and spent much of his time on the Internet.
    He met the respondent, Victoria Lawrence, online in 2012. She was a Philippine national
    who lived in Dubai at the time. In 2013, the deceased went to Dubai and married
    the respondent, when he was 77 and she was 50 years old. She arrived in Canada
    in 2015. Sometime during the marriage, the deceased transferred the ownership
    of his residence from himself alone to the two of them as joint tenants. The
    deceased also executed a will naming the respondent as estate trustee and divided
    the residue of his estate in three parts to be divided up among the respondent
    and his two children, with 40 shares to the respondent and 30 shares each to his
    two children.

[4]

Mr. Lawrence died on March 6, 2017, resulting in the matrimonial home passing
    to the respondent by right of survivorship. Upon the death of Mr. Lawrence, the
    assets of the estate consisted of an investment account worth approximately $80,000
    after the payment of most debts. In addition, there was a $50,000 TD line of
    credit which Mr. Lawrence had taken out prior to his marriage to the
    respondent.

[5]

The $50,000 loan became an issue of major contention between the
    respondent, as estate trustee, and the deceaseds two children.  The appellant,
    Julie Lawrence, contends that the $50,000 loan was a debt secured against the
    matrimonial home and therefore not a liability attributed to the estate, whereas
    the respondents position is that the loan was unsecured and therefore attached
    as a liability to the estate.  This was the main issue before the motion judge.

[6]

The motion judge found that Mr. Lawrence was the principal and sole
    debtor, and his estate is liable for the loan following his death. The
    appellant contests this finding and argues that the respondent is responsible
    for the debt.

Issues and Analysis

(1)

The Debt to TD

[7]

The motion judges conclusion that Mr. Lawrence
    was solely responsible for the debt to TD, and that his estate is now liable,
    is a finding of fact which is reviewable on a standard of palpable and
    overriding error.

[8]

In our view, the motion judge made no palpable
    and overriding error in his factual finding, and as such, his decision should
    be accorded deference.

[9]

The TD line of credit was taken out prior to the
    deceaseds marriage to the respondent. The respondent has submitted materials
    from TD outlining the banks position that the estate is solely responsible for
    the debt. There are sufficient assets in the estate to enable it to discharge
    the debt. The appellants references to the
Land Transfer Tax Act
,
    R.S.O. 1990, c. L.6,
Mortgages Act
, R.S.O. 1990, c. M.40, and
Execution
    Act
,
R.S.O. 1990, c. E.24,
    on this appeal do not support the position that the respondent became liable
    for this separate debt because she now owns the matrimonial home. There is no
    basis on which to interfere with the motion judges finding that the estate is
    liable for this debt to TD.

(2)

The motion judge did not demonstrate a reasonable apprehension of bias

[10]

The appellant alleges that the motion judges comments
    at the motion hearing regarding her self-represented status gave rise to a
    reasonable apprehension of bias. We do not agree. There is a presumption of
    impartiality on the part of a judge, which may be rebutted by evidence of a
    reasonable apprehension of bias. Although the comments were sharp, they did not
    demonstrate that the judge had closed his mind to the merits of the appellants
    case.

[11]

The judges failure to grant an adjournment also
    did not demonstrate bias or amount to a denial of natural justice by itself.
    The judge was acting within his discretion, as the interest on the debt mounted
    with further delays.

(3)

The motion judge did not err in awarding costs
    to the respondent

[12]

The appellant argues that the motion judge improperly awarded to
    the respondent partial indemnity costs that were too high and practically
    amounted to full indemnity. We do not give effect to this submission. Costs are
    discretionary. The motion judge noted that he found no suspicious circumstances
    and there were no policy considerations militating against the award of costs.
    The appellants motion had wasted much of what was left of the estates money
    in drawing out interest payments and she should compensate the estate and the
    respondent.

Disposition

[13]

The appeal is dismissed. Costs are awarded to
    the respondent on a partial indemnity basis, fixed in the amount of $9,000.

G.R.
    Strathy C.J.O.

J.C.
    MacPherson J.A.

M.
    Tulloch J.A.


